KILKENNY, Senior Circuit Judge,
Specially Concurring:
I concur in the result of the majority opinion, but do not believe that Berg v. *1138Richmond Unified School District, 528 F.2d 1208, 1211 (CA9 1975), vacated and remanded on the merits per curiam, 434 U.S. 158, 98 S.Ct. 623, 54 L.Ed.2d 375 (1977), should be used as an authority in a case where the plaintiff has failed to exhaust administrative remedies.
It is well settled that a district court cannot entertain a Title VII action until the plaintiff has exhausted administrative remedies. Brown v. GSA, 425 U.S. 820, 832, 96 S.Ct. 1961, 1967, 48 L.Ed.2d 402 (1976); Cooper v. Bell, 628 F.2d 1208, 1211 (CA9 1980); Scott v. Perry, 569 F.2d 1064, 1065-1066 (CA9 1978). I quote from Brown v. GSA, supra, 425 U.S. at 832, 96 S.Ct. at 1967:
“Section 717(c) permits an aggrieved employee to file a civil action in a federal district court to review his claim of employment discrimination. Attached to that right, however, are certain preconditions. Initially, the complainant must seek relief in the agency that has allegedly discriminated against him. He then may seek further administrative review with the Civil Service Commission or, alternatively, he may, within 30 days of receipt of notice of the agency’s final decision, file suit in federal district court without appealing to the Civil Service Commission. If he does appeal to the Commission, he may file suit within 30 days of the Commission’s final decision. In any event, the complainant may file a civil action if, after 180 days from the filing of the charge or the appeal, the agency or Civil Service Commission has not taken final action.”
To satisfy the exhaustion requirement, the plaintiff must wait at least 180 days after filing the formal complaint before bringing a Title VII action. 29 C.F.R. § 1613.281 (1981). However, in this case, the appellant filed an action in the district court only one day after filing her complaint with the EEO counselor. This apparent attempt to circumvent the scheme of administrative remedies enacted to redress employment discrimination charges was improper. While there may be circumstances under which the court might exercise its discretion and retain jurisdiction until the 180 day period expires, I find no basis for a proper discussion or decision on that subject on the record before us. The district court was correct in dismissing the action. Brown, supra, at 835, 96 S.Ct. at 1969.
In the light of my conclusion that the appellant has failed to exhaust her administrative remedies, there is no need to reach her contention that the district court improperly denied a preliminary injunction.